DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 2, 5, 14, and 15 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sui et al. (US PG Pub. No. US 2014/0066768 A1, Mar. 6, 2014) (hereinafter “Sui”).
Regarding claim 1: Sui discloses a system for imaging a patient volume, comprising: a processor circuit in communication with an imaging device and a display ([0081]-[0082]), wherein the processor circuit ([0091]) is configured to: control the imaging device to obtain a first image using a first frequency ([0088], figure 4 - step 32, [0056]); control the imaging device to obtain a second image using a lower, second frequency ([0088], figure 4 - step 30, [0053]); form a first border line in the first image corresponding to a first depth of focus of the imaging device at the first frequency ([0052] - "transition depth" is a border line, [0062], [0065]-[0066]); identify 
	Regarding claim 2: Sui discloses the system of claim 1, wherein the first frequency is a harmonic of the second frequency ([0056], [0057]).

	Regarding claim 14: Sui discloses the system of claim 1, further comprising the imaging device (transducer 14, [0082]).
	Regarding claim 15: Sui discloses the system of claim 14, wherein the imaging device comprises at least one of an intravascular ultrasound (IVUS) device or an optical coherence tomography (OCT) device ([0083] – “cardiac catheter probe” is considered to be an IVUS probe because it necessarily enters the patient’s vasculature).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sui et al. (US PG Pub. No. US 2014/0066768 A1, Mar. 6, 2014) (hereinafter “Sui”) in view of Srinivas, Sushma, Chaitanya Chandrana, Shuvo Roy, and Aaron Fleischman. "Multiresolution analysis of intravascular ultrasound harmonic signals to image pre-rupture plaques." In 2009 IEEE International Ultrasonics Symposium, pp. 2363-2366. IEEE, 2009 (hereinafter “Srinivas”). **Note regarding the Srinivas reference: It appears that figures are mislabeled and/or have mismatched figure legends. The figure which is described in the text as figure 3 is labeled as figure 4 but appears to have the correct legend. The figure which is described in the text as figure 4 is labeled as figure 2 and the correct figure legend for this figure appears to have been attached to the figure labeled as figure 5. The figure described in the text as figure 5 is labeled as figure 5 but the legend for this figure appears under the figure which has been labeled as figure 2.**
Regarding claim 3: Sui teaches the system of claim 1 including obtaining images within a patient ([0083]) but is silent on wherein the first depth region and the second depth region include high resolution image regions of a lumen and a lumen boundary.

It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the system of Sui by incorporating the multiresolution analysis of Srinivas to produce high resolution images of regions of a lumen and lumen boundary in order to provide additional diagnostic information and improve plaque detection in view of the further teachings of Srinivas. 
Regarding claim 13: Sui teaches the system of claim 1, where the imaging device may be a cardiac catheter or endocavity probe ([0083)] but is silent on wherein the patient volume includes an interior wall of a blood vessel.
Srinivas, in the same field of endeavor, teaches a multi-resolution imaging system which produces high resolution images of an interior wall of a blood vessel (Results; MRA of signals from harmonic imaging of Coronary artery; Fusion of MRA images of excised human LAD). Srinivas further discloses that multiresolution analysis, which provides high resolution images at multiple depths, provides additional diagnostic information and may lead to early detection of plaque, thereby reducing the incidents of acute myocardial infarction (Introduction).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the system of Sui by incorporating the multiresolution analysis of Srinivas to produce high resolution images of an interior wall of a blood vessel in order to provide additional diagnostic information and improve plaque detection in view of the further teachings of Srinivas. 
Claims 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sui et al. (US PG Pub. No. US 2014/0066768 A1, Mar. 6, 2014) (hereinafter “Sui”) in view of Katouzian, Amin, Elsa D. Angelini, Stéphane G. Carlier, Jasjit S. Suri, Nassir Navab, and Andrew F. Laine. "A state-of-the-art review on segmentation algorithms in intravascular ultrasound (IVUS) images." IEEE Transactions on Information Technology in Biomedicine 16, no. 5 (2012): 823-834 (hereinafter “Katouzian”).
Regarding claim 16: Sui teaches the system of claim 1 where the imaging device can be a cardiac catheter probe or an endocavity probe ([0083]), but is silent on wherein the first border line surrounds the imaging device, and wherein the second border line surrounds the imaging device.
Katouzian, in the same field of endeavor, teaches intravascular ultrasound imaging (“cardiac catheter probe”) (section C1 IVUS catheter) where the image acquired by such a catheter comprises an image of the vessel surrounding the imaging device and where tissue border lines can be applied to divide the images into portions and where the border lines (including a first and second border line) surround the imaging device (figure 3 and associated description). 
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to perform intravascular imaging with the cardiac catheter of Sui, thereby obtaining images of tissue surrounding the imaging device to which the first and second border line are applied as taught by Katouzian in order to provide IVUS imaging having the benefits of improving image appearance while maintaining penetration depth in view of the teachings of Sui ([0022]).
Response to Arguments
Rejections of claims 6-12 under 35 U.S.C. §112(a) and (b) are withdrawn in light of the cancelation of these claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793